                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 19–44–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 MISTY LYNN HENRY,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on September 12, 2019. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Misty Lynn Henry’s guilty


                                           1
plea after Henry appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to possession of methamphetamine with

intent to distribute in violation of 21 U.S.C. § 841(a)(1) as charged in Count II of

the Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

79), and I adopt them in full.

      Accordingly, IT IS ORDERED that Misty Lynn Henry’s motion to

change plea (Doc. 63) is GRANTED and Misty Lynn Henry is adjudged guilty as

charged in the Indictment.

      DATED this 27th day of September, 2019.




                                          2
